Citation Nr: 0716237	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-11 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Whether new and material evidence was received to reopen 
the veteran's claim for service connection for residuals 
of a back injury (variously diagnosed as scoliosis).

2.	Entitlement to service connection for high blood 
pressure.

3.	Entitlement to service connection for a pulmonary 
embolism.

4.	Entitlement to service connection for acid reflux 
disease.

5.	Entitlement to service connection for a disorder 
manifested by frequent diarrhea.

6.	Entitlement to service connection for jungle rot of both 
feet.

7.	Entitlement to service connection for depression.

8.	Entitlement to service connection for hearing loss.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant had active military service from August 1970 to 
February 1972 and served in the Pennsylvania Army National 
Guard (PANG) from November 1977 to November 1979 and from 
December 1979 to November 1986.  He also had unverified 
service in the United States Army Reserve (USAR) from 1986 to 
1995.  It should be determined clearly which periods were 
active duty, active duty for training, or inactive duty for 
training as to the last two periods of duty.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The August 2003 rating decision also denied the veteran's 
claim for service connection for exposure to herbicides but, 
during his March 2004 personal hearing at the RO, the veteran 
withdrew his appeal of that claim.  A transcript of hearing 
is of record. 

Finally, in his January 2004 notice of disagreement, the 
veteran said VA would not evaluate and treat him for post-
traumatic stress disorder (PTSD) although he requested the 
services.  It is unclear if, by this statement, the veteran 
seeks to raise a claim for service connection for PTSD.  If 
so, either he or his representative should contact the RO and 
specifically file a claim for that disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, there appear to be some pertinent service medical 
records that must be obtained prior to Board consideration of 
the veteran's claims.  The record reveals that the veteran 
served in the PANG from November 1977 to November 1979 and 
from December 1979 to November 1986.  The RO received service 
and medical records regarding his PANG service.  However, 
records further document that, in August 1986 the veteran 
enlisted in the USAR for three years and, in June 1989, 
reenlisted for six more years.  A September 1986 letter 
indicates that he joined the 443D Army Support Group in 
Oakdale, Pennsylvania.  However, there are no service or 
medical records regarding the veteran's USAR service from 
1986 to 1995 in the claims file and efforts should be made to 
obtain these records.  Additionally, it is not clear whether 
this is all active duty, active duty for training, or 
inactive duty from training.

Second, in May 1972, the RO denied the veteran's claim for 
service connection for residuals of a back injury, on the 
basis that scoliosis, diagnosed during the April 1972 VA 
examination, was considered a developmental abnormality and 
not a disability under VA law.  The veteran was advised of 
the RO's decision and his appellate rights and did not appeal 
that determination.  Accordingly, new and material evidence 
is required to reopen the claim.  38 U.S.C.A. §§ 5108, 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1100, 20.1103 
(2006).  

The Board notes that congenital or developmental defects are 
not "diseases or injuries" within the meaning of applicable 
statutes and regulations.  38 C.F.R. § 3.303(c) (2006).  
Where, during service, a congenital or developmental defect 
is subject to a superimposed injury or disease, service 
connection may be warranted. VAOPGCPREC 82- 90 (July 18, 
1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The Board notes that, in a June 2003 letter, the RO advised 
the veteran of its heightened duty to assist him, the VCAA 
requirements, and the VA's duties, with regard to the need 
for new and material evidence for reopening claims.

However, subsequently, the United States Court of Appeals for 
Veterans Claims addressed VCAA requirements in the context of 
a claim to reopen.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In Kent, the Court held that VA must look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element, or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Failure to provide this notice is generally 
prejudicial.  Id.  See also Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007) and Simons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007) (to the effect that an error by VA 
in providing notice of information and evidence necessary to 
substantiate a claim under 38 U.S.C.A. § 5103(a) is 
presumptively prejudicial and the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant).

In order to ensure that VA has satisfied the notification 
requirements of the VCAA as interpreted in Kent, another 
notification letter should be sent to the veteran regarding 
his claim for service connection for a back disorder.

Third, in October 2005, the veteran underwent a VA general 
medical examination.  However, it does not appear that the RO 
considered the examination findings in the context of the 
veteran's claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should contact the 
Department of the Army, 443D Theater 
Army Support Group, USAR Center #2, 
Oakdale, PA 15071-5000, and any other 
appropriate state and federal agency, 
and request all service personnel and 
medical records regarding the veteran's 
USAR service since 1986, including 
verification of all his active and 
inactive duty periods of service-and 
do likewise for the earlier second 
period in the National Guard.

2.	 The AMC/RO should send the veteran 
(and his representative) a letter 
providing notification required by the 
VCAA and Kent regarding reopening the 
claim for service connection for 
residuals of a back injury (variously 
diagnosed as scoliosis).  The letter 
should provide notice as to the type of 
evidence necessary to substantiate the 
claim, including information pertaining 
to service connection and new and 
material evidence, what evidence the 
veteran is responsible for obtaining, 
what evidence VA will undertake to 
obtain, and should notify the veteran 
to provide all relevant evidence in his 
possession.

Specifically, the letter should 
indicate that the veteran needs to 
submit new and material evidence to 
reopen the previously denied claim 
for service connection for a back 
disorder (variously diagnosed as 
scoliosis) and it should clearly set 
forth (i) the basis of the prior 
denial of his claim, e.g., that the 
diagnosed scoliosis was a 
developmental disorder; (ii) that new 
and material evidence is needed; and 
(iii) what evidence would be 
necessary to substantiate that 
element or elements required to 
establish service connection that 
were found insufficient in the 
previous denial, e.g., evidence of a 
superimposed injury to, or 
aggravation of, the developmental 
abnormality, consistent with the 
Court's holding in Kent v. Nicholson, 
supra.  

3.	The RO/AMC should obtain all VA medical 
records (and non-VA medical records, if 
any) regarding the veteran's treatment 
for the period from April 2005 to the 
present.

4.	Then, the RO/AMC should readjudicate 
the veteran's claims.  If the benefits 
sought remain denied, the AMC/RO should 
furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the March 
2005 statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




